                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

ANGELA SMITH,                                2:18-CV-10162-TGB

                Plaintiff,

                                                    ORDER
     vs.

PENNSYLVANIA              HIGHER        HONORABLE TERRENCE G.
EDUCATION             ASSISTANCE               BERG
AGENCY,

                Defendant.



                       ORDER OF DISMISSAL

     The Court received a joint notice of settlement between Plaintiff

and Pennsylvania Higher Education Assistance Agency, the last

remaining defendant in this matter.        Therefore, the case will be

dismissed.

     Accordingly, it is ORDERED that the Complaint is DISMISSED

WITH PREJUDICE. The Court retains jurisdiction over this matter

to enforce the terms of the settlement agreement. See, e.g., Moore v.

United States Postal Serv., 369 Fed. App’x 712 (6th Cir. 2010).
SO ORDERED.

DATED this 31st day of October, 2019.

                          BY THE COURT:



                          /s/Terrence G. Berg
                          TERRENCE G. BERG
                          United States District Judge
